DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,574,354. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 3 of the pending application and claim 8 of ‘354, each discloses a panel, having an upper surface, a lower surface and at least one pair of opposite edges,  a first edge having a first joint profile and a second edge having a second joint profile,  said first and second joint profiles define coupling parts allowing that two of such panels .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1 (and its dependents), claim 1 is drawn to a panel.  However, throughout the claims, there are numerous limitations drawn to connecting two of such panels (or connecting a first and second panel).  Because the claim is drawn to a single panel, it is unclear whether the limitations requiring connection of first and second panels are required, or whether the single claimed panel need only be capable of meeting these limitations when coupled.  Stated otherwise, it is unclear whether a single panel is required, or whether first and second coupled panels are required.  It appears this language is intended to recite, “a panel system” and will be interpreted as such.  
In addition, claim 1 recites, “the panels” in the 3rd to last clause and “the coupled panels” in the 3rd clause and the last clause.  There is insufficient antecedent basis for 
Re claim 2, claim 2 recites, “the coupled panels” twice.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the first and second panels” and will be interpreted as such.
Re claim 3, claim 3 recites, “the panels.”  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the first and second panels” and will be interpreted as such.
Re claim 7, claim 7 recites, “the first and second contact points.”  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the first point of contact and the second point of contact” and will be interpreted as such.
Re claim 9, claim 9 recites, “the upper side” in line 4 and “the lower side” in the last line.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “an upper side” and “a lower side” and will be interpreted as such.
Re claim 14, claim 14 recites, “wherein said first joint profile above the second locking portion comprises a laterally protruding lip, said laterally protruding lip comprising at a lower side a downward facing support surface, that in coupled condition is intended to co-operate with an upward directed support surface at the second joint profile of a coupled panel, thereby forming a third contact point.”  Claim 14 requires a distance between the first point of contact and the second point of contact being one of (a) at least .10 times the thickness of the panel, and (b) at least .15 times the thickness one of (a) and (b) because both (a) and (b) would be necessarily satisfied.  Thus, it is unclear how a person of ordinary skill could “choose” option (b) as one of option (a) and option (b).  For the purposes of this examination, this language will be interpreted as requiring option (a).   
Claims 4-6, 8, 10-13, 15-19 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5-7, 10-13, 17-18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Goodwin et al (“Goodwin”) (US 2007/0130872).
Re claim 1, Goodwin discloses a panel (Fig. 6), having: 
an upper surface (upper surface of Fig. 6), a lower surface (lower surface of Fig. 6) and at least one pair of opposite edges (edges of Fig. 6); 
wherein said at least one pair of opposite edges (edges of Fig. 6) comprises a first edge (see examiner comments) having a first joint profile (see examiner comments) and a second edge (see examiner comments) having a second joint profile(see examiner comments); 
wherein said first and second joint profiles (see examiner comments) define coupling parts (Fig. 6, the tongue and groove) allowing that two of such panels (Fig. 6) forming a first panel (panel on the right) and a second panel (panel on the left) are joinable by a downward movement (Fig. 6) of the first edge (see examiner comments) of the first panel (panel on the right) in respect to the second edge (see examiner comments) of the second panel (panel on the left), wherein said coupling parts (Fig. 6, the tongue and groove) in a coupled condition provide a locking in a direction perpendicular (left/right) to a plane (horizontally) of the first panel (panel on the right) and second panel (panel on the left) in a coupled condition (once assembled), as well as in a direction parallel (vertically) to the plane of the coupled panels (once couple) and perpendicular (vertically) to said first and second edges (see examiner comments); 
wherein the first joint profile (see examiner comments) comprises a first laterally projecting lip (see examiner comments) with a downward projecting locking part (see 
wherein the second joint profile (see examiner comments) comprises a second laterally projecting lip (see examiner comments) with an upward projecting locking part (see examiner comments), said upward projecting locking part (see examiner comments) defining proximally thereof a recess (see examiner comments) acting as a female part (Fig. 6); 
wherein the first laterally projecting lip (see examiner comments) with the downward projecting locking (see examiner comments) part defines a downward directed hook (Fig. 6), whereas the second laterally projecting lip (see examiner comments) with the upward projecting locking part (see examiner comments) defines an upward directed hook (Fig. 6); 
wherein, in the coupled condition (once assembled) of the first and second panels (panel on the left and right), the downward directed hook (see examiner comments) and upward directed hook (see examiner comments) engage behind each other (at 29/30) so as to prevent drifting apart of the first and second panels (panel on the left/right); 
wherein said coupling parts (Fig. 6) further comprise vertically active locking portions (27/28, 29/30) which at least define a first point of contact (29/30) and a second point of contact (27/28), said first and second points of contact (27/28, 29/30) being located at opposite sides (Fig. 6) of said male and female parts (the first and second laterally projecting lips of the examiner comments);

wherein said first (29) and third locking portions (30) in the first and second panels (left/right panels) in coupled condition (once assembled) define said first point of contact (29/30) and have a contact surface (surface of 29/30) of the first locking portion (see examiner comments) and a contact surface (surface of 27/28) of the third locking portion (27) that in the coupled condition of the first and second panels (left/right panels) define an inclined tangent line (as the surfaces of 27/28 are curved), the contact surface (of 29) of the first locking portion (29) facing upward (Fig. 6, as the surface is curved) in an inclined manner (Fig. 6) and the contact surface (of 30) of the third locking portion (30) facing downward (as 30 is curved) in an inclined manner (as 30 is curved);  
wherein said second (27) and fourth locking portions (28) in the first and second panels (left/right panels) in coupled condition (once assembled) define said second point of contact (27/28) and have a contact surface (of 27) of the second locking portion (27) and a contact surface (of 28) of the fourth locking portion (28) that in the coupled condition (once assembled) of two of such panels (left/right panels) define an inclined tangent line (as 27/28 are curved), the contact surface (of 27) of the second locking 
wherein said male part (the first lip in the examiner comments) has a distal side (left side of the first lip in the examiner comments) and a proximal side (right side of the lip in examiner comments), said second locking portion (27) being located at the distal side (left side of the lip in examiner comments); 
wherein said first and second joint profiles (first/second lips in examiner comments) are in one piece (Fig. 6) from a panel material (Fig. 6);
wherein measured according to a direction perpendicular (vertically) to the plane (horizontally) defined by said first and said second panels (left/right panels), the second point of contact (27/28) is closer to the plane (horizontal) defined by the upper surface (upper surface of the panels in Fig. 6) of the panels (left/right in Fig. 6) than the first point of contact (29/30); 
wherein the contact surfaces (surfaces of 27/28) of said second point of contact (27/28) are located completely above (Fig. 6) a level defined by the upper edge (upper edge of the part shown in examiner comments) of said upward projecting locking part (see examiner comments); and 
wherein the first joint profile (see examiner comments) and the second joint profile (see examiner comments) are configured such that when two panels (left/right panels) are joined together (once assembled) the two panels (left/right panels) fit together with a pretension (Fig. 6) wherein the coupled panels (Fig. 6) are urged towards each other (due to pressure from 28 and 30).
Re claim 3, Goodwin discloses the panel of claim 1, wherein the panel (Fig. 6) at said first edge (see examiner comments) has a distal edge (vertical wall above 27) defining a closing plane of the panels (Fig. 6), said second locking portion (27) being located in an inwardly offset position (as 27 is a recess inward) in regard to said distal edge (the vertical wall above 27).
Re claim 5, Goodwin discloses the panel of claim 1, wherein the second point of contact (27/28) is located higher than a level defined by a lower side (lower side of the first laterally projecting lip of the examiner comments) of said first laterally projecting lip (see examiner comments).
Re claim 6, Goodwin discloses the panel of claim 1, wherein, seen in cross section (Fig. 6), said first joint profile (see examiner comments) comprises only one vertically active locking portion at each side (as 27/28 are on the left, and as 29/30 are on the right, and each of these are the only vertically active locking portions) of said male part (the first laterally projecting lip).
Re claim 7, Goodwin discloses the panel of claim 1, wherein the downward projecting locking part (see examiner comments) of the first joint profile (see examiner comments) is a solid part (Fig. 6), at least in between the first (29/30) and second contact points (27/28).
Re claim 10, Goodwin discloses the panel of claim 1, wherein said first joint profile (see examiner comments) and said second joint profile (see examiner comments) are cut profiles (Fig. 6).
It should further be noted that the language “cut” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 11, Goodwin discloses the panel of claim 1, wherein the panel (Fig. 6) comprises a core (Fig. 6) that consists of wood fiber board, MDF or HDF at least at one of said edges of the first joint profile, second joint profile, or an entirety thereof (Fig. 6, [0001], Fig. 6 showing one layer).
Re claim 12, Goodwin discloses the panel of claim 1, wherein said second laterally projecting lip (see examiner comments) has a distal end (right side of the lip in the examiner comments), said distal end (right side of the lip in the examiner comments) being free from (Fig. 6) vertically active locking elements (as the right end of the second lip is merely a vertical surface, and thus is not a vertically active locking element).
Re claim 13, Goodwin discloses the panel of claim 1, wherein a lowermost contact (of 27/28) at the second point of contact (27/28) is located higher than (Fig. 6, as each of 27/28 is higher than both of 29/30) an uppermost contact (of 29/30) at the first point of contact (29/30).
Re claim 17, Goodwin discloses the panel of claim 1, said panel (Fig. 6) being a floor panel (Abstract).
Re claim 18, Goodwin discloses the panel of claim 17, said panel (Fig. 6) comprising a wood based core (Fig. 6, [0001]).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin et al (“Goodwin”) (US 2007/0130872) in view of Whispell et al (“Whispell”) (US 2011/0167744).
Re claim 2, Goodwin discloses the panel of claim 1, wherein the panel (Fig. 6) has a second pair of opposite edges (short edges described in [0008]), said first and second joint profiles (see examiner comments) being provided at the second pair of opposite edges (Fig. 6), the first joining profile (at the first lip in examiner comments) and the second joining profile (as the second lip of the examiner comments) of the second pair of opposite edges (Fig .6) being configured such that joining of two such panels (left/right panels) at said second pair of edges (Fig. 6) can take place at a same time and concurrently with the angling motion (as modified below) at the first pair of opposite edges (as modified below),

However, Whispell discloses a first pair of opposite edges (Fig. 1 side 3 and side 4), wherein the panel (10) at the first pair of opposite edges (side 3 and side 4) comprises coupling parts (1020, 1040) that in the coupled condition of two of such panels (10) provide a locking (Fig .14) at respective edges (left/right edges) in a direction perpendicular (vertically) to the plane of the coupled panels (Fig. 14), as well as in a direction parallel (horizontally) to the plane of the coupled panels (Fig. 14) and perpendicular (horizontally) to the respective edges (Fig. 14), and wherein said coupling parts (1020, 1040) at the first pair of edges (side 3 and side 4) are configured such that respective panels (10) are joinable by an angling motion (Fig. 9) of one panel (10) in respect to another panel (10’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin with a first pair of opposite edges, wherein the panel at the first pair of opposite edges comprises coupling parts that in the coupled condition of two of such panels provide a locking at 
The phrase “configured such that” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “can” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 19, Goodwin discloses he panel of claim 17, said panel (10) comprising a PVC-based panel or a LVT tile ([0007]).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin (the wood/hdf/mdf) to be made of PVC-based panel or a LVT tile in order utilize a cheap, readily available, easily formable material, and to provide more resiliency ([0007]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 4, 8, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin et al (“Goodwin”) (US 2007/0130872).
Re claim 4, Goodwin discloses the panel of claim 1, but fails to disclose wherein measured according to a direction perpendicular to the plane of the first and second panels a distance between a first point of contact and a second point of contact is larger than 0.15 times the overall thickness of the panel.  However, this appears to be the case from Fig. 6, but Goodwin does not make this dimensions explicit.  
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the invention was made to modify the panel of Goodwin wherein measured according to a direction perpendicular to the plane of the first and second panels a distance between a first point of contact and a second point of contact is larger than 0.15 times the overall thickness of the panel in order to ensure that the first joint profile (and first laterally projecting lip) are of sufficient size to engage the recess in a manner that will not fail.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 8, Goodwin discloses the panel of claim 1, but fails to disclose wherein in respect to the plane of the first and second coupled floor panels, the tangent line at the first point of contact is steeper than the tangent line at the second point of contact.
In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 14, Goodwin discloses the panel of claim 13, wherein the lowermost contact (of 27/28) at the second point of contact (27/28) is located higher than the uppermost contact (of 29/30) at the first point of contact (29/30), but fails to disclose over a distance of one of (a) at least 0.10 times the overall thickness of the panel and (b) at least 0.15 times the overall thickness of the panel.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin with a distance of one of (a) at least 0.10 times the overall thickness of the panel and (b) at least 0.15 times the overall thickness of the panel, as doing so would provide sufficient depth of the first and second lips with respect to each other for sufficient locking, while not “overdesigning” and providing too much material at the point of connection, making In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 9, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodwin et al (“Goodwin”) (US 2007/0130872) in view of Moebus (US 2009/0249733).
Re claim 9, Goodwin discloses the panel of claim 1, but fails to disclose wherein intermediate spaces are provided at one or both of the following locations: at least underneath the male part, such that there is no support between a distal lower end of the male part and the upper side of the second laterally projecting lip; at least above the upward projecting locking part, such that there is no support between a distal upper end of the upward projecting locking part and the lower side of the first laterally projecting lip.
However, Moebus discloses wherein intermediate spaces (between 5 and 8) are provided at one or both of the following locations: at least underneath (below 8) the male part (8), such that there is no support (Fig. 1) between a distal lower end (lower end of 8) of the male part (8) and the upper side (top of 4, at 5) of the second laterally projecting lip (4); at least above the upward projecting locking part, such that there is no support between a distal upper end of the upward projecting locking part and the lower side of the first laterally projecting lip (as only one needs to be satisfied).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin wherein intermediate spaces are provided at one or both of the following locations: at least 
Re claim 15, Goodwin discloses the panel of claim 1, but fails to disclose wherein said first joint profile above the second locking portion comprises a laterally protruding lip, said laterally protruding lip comprising at a lower side a downward facing support surface, that in coupled condition is intended to co-operate with an upward directed support surface at the second joint profile of a coupled panel, thereby forming a third contact point.
However, Moebus discloses wherein said first joint profile (at 7) above the second locking portion (at 8) comprises a laterally protruding lip (the portion of 7 and 3), said laterally protruding lip (the portion of 7 and 3) comprising at a lower side (lower side thereof) a downward facing support surface (bottom of the lip), that in coupled condition (Fig. 1) is intended to co-operate with an upward directed support surface (upper surface of 4 proximate 3) at the second joint profile (at 4) of a coupled panel (1), thereby forming a third contact point (at the horizontal surface between 4 and 8 at 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Goodwin wherein said first joint profile above the second locking portion comprises a laterally protruding 

Examiner Comments
    PNG
    media_image1.png
    486
    871
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635